895 A.2d 791 (2006)
277 Conn. 919
STATE of Connecticut
v.
Albert LOPEZ.
Supreme Court of Connecticut.
Decided March 2, 2006.
Lisa J. Steele, special public defender, in support of the petition.
Susann E. Gill, senior assistant state's attorney, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 93 Conn.App. 257, 889 A.2d 254 (2006), is granted, limited to the following issue:
"Whether the Appellate Court properly concluded that there was sufficient evidence to support the jury's verdict convicting the defendant of robbery in the first degree in violation of General Statutes § 53a-134 (a)(4)?"
The Supreme Court docket number is SC 17618.